DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 12-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  Specification, as originally filed, does not provide TM XLPE offers an alternative to organic peroxide", but does not specifically disclose said material comprising a non-organic peroxide.
 	Claims 13-18 and 20 are included in this rejection because of dependency.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 12 and 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over Baker et al. (2015/0184790) in view of Applicant Admitted Prior Art (AAPA, [0186]).
 	Baker et al. discloses a power cable comprising a conductor (42); an insulation layer (41) disposed about the conductor; a lead barrier layer (43) disposed about the insulation layer; a cushion layer (45) disposed about and in contact with the lead barrier layer; and a metallic armor (47) wrapped about and in contact with the cushion layer (Fig. 4).  Baker et al. also discloses that the conductor, the lead layer, and the cushion layer form an assembly, wherein the power cable comprises a multiple phase power cable that comprises a plurality of 
 	Baker et al. does not disclose the cushion layer being an extruded cushion layer and comprising non-organic peroxide cross-linked polyethylene (XLPE) (re claims 12 & 19).
 	AAPA, [0186], discloses that extruded, non-organic peroxide XLPE (S1054A) is recommended for wire and cable applications, see also https://omnexus.specialchem.com/product/t-avient-formerly-polyone-syncure-s1054a-natural.
 	It would have been obvious to one skilled in the art to use extruded, non-organic peroxide XLPE (SYNCURETM S1054A) for the cushion layer of Baker et al. since such material provides temperature-, creep-, stress crack-, and abrasion resistance.

8.	Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Baker et al. in view of AAPA as applied to claim 12 above, and further in view of Cieloszyk et al. (5837939).
Claim 13 additionally recites the cushion layer further comprising polypropylene.  Cieloszyk et al. discloses a power cable insulated with a composition comprising polyethylene and polypropylene (col. 5, lines 22-25).  It would have been obvious to one skilled in the art to include polypropylene in the modified cushion layer Baker et al. to improve physical properties of the cable, such as water tree resistance.

9.	Claims 14, 16 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Baker et al. in view of AAPA as applied to claims 12 and 19 above, and further in view of Miyauchi et al. (3719769).
 	Claims 14, 16 and 20 additionally recite the cushion layer further comprising clay or carbon black.  Miyauchi et al. discloses a power cable.  Miyauchi et al. discloses that it is known in the art to add clay and carbon black in a polymer layer (col. 1, lines 10-22).  It would have been obvious that depending on the specific use of the resulting cable, one skilled in the art would include clay and carbon black, as taught by Miyauchi et al., in the modified cushion layer of Baker et al.

15 is rejected under 35 U.S.C. 103 as being unpatentable over Baker et al. in view of AAPA as applied to claim 12 above, and further in view of Cieloszyk et al. and Miyauchi et al.
 	Cieloszyk et al. discloses a power cable insulated with a composition comprising polyethylene and polypropylene (col. 5, lines 22-25).  It would have been obvious to one skilled in the art to include polypropylene in the modified cushion layer Baker et al. to improve physical properties of the cable, such as water tree resistance.
 	Miyauchi et al. discloses a power cable.  Miyauchi et al. discloses that it is known in the art to add clay in a polymer layer (col. 1, lines 10-22).  It would have been obvious that depending on the specific use of the resulting cable, one skilled in the art would include clay, as taught by Miyauchi et al., in the modified cushion layer of Baker et al.

Response to Arguments
11.	Applicant’s arguments with respect to claims 12 and 19 have been considered but are moot in view of new ground of rejection.
 	Applicant argues that Baker provides no description of the bedding tape 45 that it is "an insulation layer."  Examiner would disagree.  First, the claimed invention does not call for the cushion layer being "an insulation layer."  Claims 12 
 
Conclusion
12.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

				Contact Information
 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHAU N NGUYEN whose telephone number is (571)272-1980. The examiner can normally be reached M-Th, 7am to 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy J Thompson can be reached on 571-272-2342. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHAU N NGUYEN/Primary Examiner, Art Unit 2847